                        Case 3:18-cv-01050-MPS Document 20 Filed 12/28/18 Page 1 of 1
AO 121 (Rev. 06/16)
TO:

                   Register of Copyrights                                                              REPORT ON THE
                    U.S. Copyright Office                                                      FILING OR DETERMINATION OF AN
                 101 Independence Ave. S.E.                                                           ACTION OR APPEAL
                 Washington, D.C. 20559-6000                                                       REGARDING A COPYRIGHT



     In compliance with the provisions of 17 U.S.C. 508, you are hereby advised that a court action or appeal has been filed
on the following copyright(s):
                                                                         COURT NAME AND LOCATION
        G
        ✔ ACTION               G APPEAL                                   U.S. District Court
DOCKET NO.                          DATE FILED                            Hartford, CT 06103
    3:18cv1050 (MPS)                          6/20/2018
PLAINTIFF                                                                             DEFENDANT
Malibu Media, LLC                                                                     John Doe
                                                                                      subscriber assigned IP address 98.191.61.76



       COPYRIGHT
                                                                TITLE OF WORK                                              AUTHOR OR WORK
    REGISTRATION NO.

1

2

3

4

5



      In the above-entitled case, the following copyright(s) have been included:
DATE INCLUDED                       INCLUDED BY
                                             G Amendment                 G Answer               G Cross Bill           G Other Pleading
       COPYRIGHT
                                                                TITLE OF WORK                                              AUTHOR OF WORK
    REGISTRATION NO.

1

2

3                                                                         .


    In the above-entitled case, a final decision was rendered on the date entered below. A copy of the order or judgment
together with the written opinion, if any, of the court is attached.
COPY ATTACHED                                                    WRITTEN OPINION ATTACHED                                     DATE RENDERED

            G Order            G Judgment                                     G Yes        G
                                                                                           ✔ No                                        12/27/2018

CLERK                                                            (BY) DEPUTY CLERK                                            DATE

Robin D. Tabora                                                  Devorah Johnson                                                       12/27/2018
                      1) Upon initiation of action,               2) Upon filing of document adding copyright(s),     3) Upon termination of action,
                         mail copy to Register of Copyrights         mail copy to Register of Copyrights                  mail copy to Register of Copyrights
DISTRIBUTION:
                      4) In the event of an appeal, forward copy to Appellate Court               5) Case File Copy



         Print                          Save As...                                                                                             Reset
